Exhibit 10.4

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR COMMUNICATION INTELLIGENCE CORPORATION SHALL
HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

WARRANT TO PURCHASE

 

SHARES OF COMMON STOCK

OF

COMMUNICATION INTELLIGENCE CORPORATION

 

 

Expires October 28, 2009

 

No.: W-04-

Number of Shares:

Date of Issuance: October 28, 2004

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Communication Intelligence Corporation, a Delaware corporation
(together with its successors and assigns, the “Issuer”), hereby certifies that
                                                               or its registered
assigns is entitled to subscribe for and purchase, during the Term (as
hereinafter defined), up to
                                                                        
(                          ) shares (subject to adjustment as hereinafter
provided) of the duly authorized, validly issued, fully paid and non-assessable
Common Stock of the Issuer, at an exercise price per share equal to the Warrant
Price then in effect, subject, however, to the provisions and upon the terms and
conditions hereinafter set forth.  Capitalized terms used in this Warrant and
not otherwise defined herein shall have the respective meanings specified in
Section 9 hereof.

 

1.                                       Term.  The term of this Warrant shall
commence on October 28, 2004 and shall expire at 5:00 p.m., eastern time, on
October 28, 2009 (such period being the “Term”).

 

2.                                       Method of Exercise; Payment; Issuance
of New Warrant; Transfer and Exchange.

 

(a)                                  Time of Exercise.  The purchase rights
represented by this Warrant may be exercised in whole or in part at any time
during the Term.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Method of Exercise.  The Holder hereof may
exercise this Warrant, in whole or in part, by the surrender of this Warrant
(with the exercise form attached hereto duly executed) at the principal office
of the Issuer, and by the payment to the Issuer of an amount of consideration
therefor equal to the Warrant Price in effect on the date of such exercise
multiplied by the number of shares of Warrant Stock with respect to which this
Warrant is then being exercised, payable at such Holder’s election by certified
or official bank check or by wire transfer to an account designated by the
Issuer.

 

(c)                                  Issuance of Stock Certificates.  In the
event of any exercise of the rights represented by this Warrant in accordance
with and subject to the terms and conditions hereof, (i) certificates for the
shares of Warrant Stock so purchased shall be dated the date of such exercise
and delivered to the Holder hereof within a reasonable time, not exceeding three
(3) Trading Days after such exercise or, at the request of the Holder (provided
that a registration statement under the Securities Act providing for the resale
of the Warrant Stock is then in effect and the Holder complies with the
prospectus delivery requirements in connection with any sale), issued and
delivered to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”), within a reasonable
time, not exceeding three (3) Trading Days after such exercise, and the Holder
hereof shall be deemed for all purposes to be the holder of the shares of
Warrant Stock so purchased as of the date of such exercise and (ii) unless this
Warrant has expired, a new Warrant representing the number of shares of Warrant
Stock, if any, with respect to which this Warrant shall not then have been
exercised (less any amount thereof which shall have been canceled in payment or
partial payment of the Warrant Price as hereinabove provided) shall also be
issued to the Holder hereof at the Issuer’s expense within such time.

 

(d)                                 Transferability of Warrant.  Subject to
Section 2(e), this Warrant may be transferred by a Holder without the consent of
the Issuer.  If transferred pursuant to this paragraph and subject to the
provisions of Section 2(e), this Warrant may be transferred on the books of the
Issuer by the Holder hereof in person or by duly authorized attorney, upon
surrender of this Warrant at the principal office of the Issuer, properly
endorsed (by the Holder executing an assignment in the form attached hereto) and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer.  This Warrant is exchangeable at the principal office of the
Issuer for Warrants to purchase the same aggregate number of shares of Warrant
Stock, each new Warrant to represent the right to purchase such number of shares
of Warrant Stock as the Holder hereof shall designate at the time of such
exchange.  All Warrants issued upon a transfer or exchange shall be dated the
Original Issue Date and shall be identical with this Warrant except as to the
number of shares of Warrant Stock issuable pursuant hereto.

 

(e)                                  Compliance with Securities Laws.

 

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant or the shares of Warrant Stock
to be issued upon exercise hereof, as applicable, are being acquired for the
Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any shares of Warrant Stock to be issued upon exercise hereof,
except

 

2

--------------------------------------------------------------------------------


 

pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.

 

(ii)                                  Except as provided in Section 2(e)(iii),
this Warrant and all certificates representing shares of Warrant Stock issued
upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR COMMUNICATION INTELLIGENCE CORPORATION SHALL
HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

(iii)                               The Issuer agrees to reissue this Warrant or
certificates representing any of the Warrant Stock, without the legend set forth
above if at such time, prior to making any transfer of any such securities, the
Holder shall give written notice to the Issuer describing the manner and terms
of such transfer and removal as the Issuer may reasonably request.  Such
proposed transfer and removal will not be effected until: (a) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that the registration of such securities under the Securities Act
is not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act, (iii) the Issuer has received other evidence
reasonably satisfactory to the Issuer that such registration and qualification
under the Securities Act and state securities laws are not required, or (iv) the
Holder provides the Issuer with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act; and (b) either (i) the
Issuer has received an opinion of counsel reasonably satisfactory to the Issuer,
to the effect that registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected or a valid exemption exists with respect thereto.  The
Issuer will respond to any such notice from the Holder within five (5) business
days.  In the case of any proposed transfer under this Section 2(e), the Issuer
will use reasonable best efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, or (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then

 

3

--------------------------------------------------------------------------------


 

subject.  The restrictions on transfer contained in this Section 2(e) shall be
in addition to, and not by way of limitation of, any other restrictions on
transfer contained in any other section of this Warrant.  Whenever a certificate
representing the Warrant Stock is required to be issued to a the Holder without
a legend, in lieu of delivering physical certificates representing the Warrant
Stock, provided the Issuer’s transfer agent is participating in the DTC Fast
Automated Securities Transfer program, the Issuer shall use its reasonable best
efforts to cause its transfer agent to electronically transmit the Warrant Stock
to the Holder by crediting the account of the Holder’s Prime Broker with DTC
through DWAC (to the extent not inconsistent with any provisions of this Warrant
or the Purchase Agreement).

 

3.                                       Stock Fully Paid; Reservation and
Listing of Shares; Covenants.

 

(a)                                  Stock Fully Paid.  The Issuer represents,
and warrants to the Holder, and covenants and agrees for the benefit of the
Holder that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, upon issuance, be duly authorized,
validly issued, fully paid and non-assessable and free from all taxes, liens,
charges or other encumbrances of any nature whatsoever created by or through the
Issuer.  The Issuer further covenants and agrees that during the period within
which this Warrant may be exercised, the Issuer will at all times have
authorized and reserved for the purpose of the issue upon exercise of this
Warrant a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant.

 

(b)                                 Reservation.  If any shares of Common Stock
required to be reserved for issuance upon exercise of this Warrant or as
otherwise provided hereunder require registration or qualification with any
governmental authority under any federal or state law before such shares may be
so issued, the Issuer will in good faith use its best efforts at its expense to
cause such shares to be duly registered or qualified.  If the Issuer shall list
any shares of Common Stock on any securities exchange or market it will, at its
expense, list thereon, maintain and increase when necessary such listing, of,
all shares of Warrant Stock from time to time issued upon exercise of this
Warrant or as otherwise provided hereunder (provided that such Warrant Stock has
been registered pursuant to a registration statement under the Securities Act
then in effect), and, to the extent permissible under the applicable securities
exchange rules, all unissued shares of Warrant Stock which are at any time
issuable hereunder, so long as any shares of Common Stock shall be so listed. 
The Issuer will also so list on each securities exchange or market, and will
maintain such listing of, any other securities which the Holder of this Warrant
shall be entitled to receive upon the exercise of this Warrant if at the time
any securities of the same class shall be listed on such securities exchange or
market by the Issuer.

 

(c)                                  Covenants.  The Issuer shall not by any
action including, without limitation, amending the Certificate of Incorporation
or the by-laws of the Issuer, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
action, avoid or seek to avoid the observance or performance of any of the terms
or provisions of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder hereof against
dilution (to the extent specifically provided herein) or impairment.

 

4

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Issuer will (i) not permit
the par value, if any, of its Common Stock to exceed the then effective Warrant
Price, (ii) not amend or modify any provision of the Certificate of
Incorporation or by-laws of the Issuer in any manner that would adversely affect
the rights of the Holder of this Warrant, (iii) take all such action as may be
reasonably necessary in order that the Issuer may validly and legally issue
fully paid and nonassessable shares of Common Stock, free and clear of any
liens, claims, encumbrances and restrictions (other than as provided herein)
upon the exercise of this Warrant, and (iv) use its best efforts to obtain all
such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be reasonably necessary to enable the Issuer
to perform its obligations under this Warrant.

 

(d)                                 Loss, Theft, Destruction of Warrants.  Upon
receipt of evidence satisfactory to the Issuer of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and, in the case of any such
loss, theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to the Issuer or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Issuer will make and deliver, in
lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of like
tenor and representing the right to purchase the same number of shares of Common
Stock.

 

4.                                       Adjustment of Warrant Price and Warrant
Share Number.  The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4. The Issuer shall give the Holder notice of any event
described below which requires an adjustment pursuant to this Section 4 in
accordance with Section 5.

 

5

--------------------------------------------------------------------------------


 

(a)                                  Recapitalization, Reorganization,
Reclassification, Consolidation, Merger or Sale.

 

(i)  In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (a) consolidate with or merge into any
other Person and the Issuer shall not be the continuing or surviving corporation
of such consolidation or merger, or (b) permit any other Person to consolidate
with or merge into the Issuer and the Issuer shall be the continuing or
surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made so that,
upon the basis and the terms and in the manner provided in this Warrant, the
Holder of this Warrant shall be entitled upon the exercise hereof at any time
after the consummation of such Triggering Event, to the extent this Warrant is
not exercised prior to such Triggering Event, to receive at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the Securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant immediately
prior thereto, subject to adjustments (subsequent to such corporate action) as
nearly equivalent as possible to the adjustments provided for elsewhere in this
Section 4.

 

(ii)                                  Notwithstanding anything contained in this
Warrant to the contrary, a Triggering Event shall not be deemed to have occurred
if, prior to the consummation thereof, each Person (other than the Issuer) which
may be required to deliver any Securities, cash or property upon the exercise of
this Warrant as provided herein shall assume, by written instrument delivered
to, and reasonably satisfactory to, the Holder of this Warrant, (A) the
obligations of the Issuer under this Warrant (and if the Issuer shall survive
the consummation of such Triggering Event, such assumption shall be in addition
to, and shall not release the Issuer from, any continuing obligations of the
Issuer under this Warrant) and (B) the obligation to deliver to such Holder such
Securities, cash or property as, in accordance with the foregoing provisions of
this subsection (a), such Holder shall be entitled to receive, and such Person
shall have similarly delivered to such Holder an opinion of counsel for such
Person, which counsel shall be reasonably satisfactory to such Holder, or in the
alternative, a written acknowledgement executed by the President or Chief
Financial Officer of the Issuer, stating that this Warrant shall thereafter
continue in full force and effect and the terms hereof (including, without
limitation, all of the provisions of this subsection (a)) shall be applicable to
the Securities, cash or property which such Person may be required to deliver
upon any exercise of this Warrant or the exercise of any rights pursuant hereto.

 

(b)                                 Stock Dividends, Subdivisions and
Combinations.  If at any time the Issuer shall:

 

(i)                                     take a record of the holders of its
Common Stock for the purpose

 

6

--------------------------------------------------------------------------------


 

of entitling them to receive a dividend payable in, or other distribution of,
shares of Common Stock,

 

(ii)                                  subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or

 

(iii)                               combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock,

 

then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.

 

(c)                                  Certain Other Distributions.  If at any
time the Issuer shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution of:

 

(i)                                     cash (other than a cash dividend payable
out of earnings or earned surplus legally available for the payment of dividends
under the laws of the jurisdiction of incorporation of the Issuer),

 

(ii)                                  any evidences of its indebtedness, any
shares of stock of any class or any other securities or property of any nature
whatsoever (other than cash, Common Stock Equivalents or Additional Shares of
Common Stock), or

 

(iii)                               any warrants or other rights to subscribe
for or purchase any evidences of its indebtedness, any shares of stock of any
class or any other securities or property of any nature whatsoever (other than
cash, Common Stock Equivalents or Additional Shares of Common Stock),

 

then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment multiplied by a fraction (A) the numerator of which shall be the
Volume Weighted Average Price of Common Stock at the date of taking such record
and (B) the denominator of which shall be such Volume Weighted Average Price
minus the amount allocable to one share of Common Stock of any such cash so
distributable and of the fair value (as determined in good faith by the Board of
Directors of the Issuer) of any and all such evidences of indebtedness, shares
of stock, other securities or property or warrants or other subscription or
purchase rights so distributable, and (2) the Warrant Price then in effect shall
be adjusted to equal (A) the Warrant Price then in effect multiplied by the
number of shares of

 

7

--------------------------------------------------------------------------------


 

Common Stock for which this Warrant is exercisable immediately prior to the
adjustment divided by (B) the number of shares of Common Stock for which this
Warrant is exercisable immediately after such adjustment.  A reclassification of
the Common Stock (other than a change in par value, or from par value to no par
value or from no par value to par value) into shares of Common Stock and shares
of any other class of stock shall be deemed a distribution by the Issuer to the
holders of its Common Stock of such shares of such other class of stock within
the meaning of this Section 4(c) and, if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4(b).

 

(d)                                 Issuance of Additional Shares of Common
Stock.

 

(i)                                     Commencing on the Original Issue Date
and for a period of one (1) year thereafter, in the event the Issuer shall issue
any Additional Shares of Common Stock (otherwise than as provided in the
foregoing subsections (a) through (c) of this Section 4), at a price per share
less than the Warrant Price then in effect or without consideration, then the
Warrant Price upon each such issuance shall be adjusted to the price equal to
the consideration per share paid for such Additional Shares of Common Stock.

 

(ii)                                  Commencing on the date that is one (1)
year and one (1) day following the Original Issue Date, in the event the Issuer
shall issue any Additional Shares of Common Stock (otherwise than as provided in
the foregoing subsections (b) through (c) of this Section 4), at a price per
share less than the Warrant Price on the date of such issuance or without
consideration, then the Warrant Price upon each such issuance shall be adjusted
to that price determined by multiplying the Warrant Price then in effect by a
fraction:

 


(A)                              THE NUMERATOR OF WHICH SHALL BE EQUAL TO THE
SUM OF (X) THE NUMBER OF SHARES OF OUTSTANDING COMMON STOCK IMMEDIATELY PRIOR TO
THE ISSUANCE OF SUCH ADDITIONAL SHARES OF COMMON STOCK PLUS (Y) THE NUMBER OF
SHARES OF COMMON STOCK WHICH THE AGGREGATE CONSIDERATION FOR THE TOTAL NUMBER OF
SUCH ADDITIONAL SHARES OF COMMON STOCK SO ISSUED WOULD PURCHASE AT A PRICE PER
SHARE EQUAL TO THE WARRANT PRICE THEN IN EFFECT, AND


 


(B)                                THE DENOMINATOR OF WHICH SHALL BE EQUAL TO
THE NUMBER OF SHARES OF OUTSTANDING COMMON STOCK IMMEDIATELY AFTER THE ISSUANCE
OF SUCH ADDITIONAL SHARES OF COMMON STOCK.


 

(iii)                               The provisions of paragraphs (i) and (ii) of
Section 4(d) shall not apply to any issuance of Additional Shares of Common
Stock for which an adjustment is provided under Section 4(b) or 4(c).  No
adjustment of the number of shares of Common Stock for which this Warrant shall
be exercisable shall be made under paragraphs (i) and (ii) of Section 4(d) upon
the issuance of any Additional Shares of Common Stock which are issued pursuant
to the exercise of any Common Stock Equivalents, if any such adjustment shall
previously have been made upon the issuance of such Common Stock Equivalents (or
upon the issuance of any warrant or other rights therefor) pursuant to
Section 4(e) or Section 4(f).

 

8

--------------------------------------------------------------------------------


 


(E)                                  ISSUANCE OF WARRANTS OR OTHER RIGHTS.  IF
AT ANY TIME THE ISSUER SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK
FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE A DISTRIBUTION OF, OR SHALL IN ANY
MANNER (WHETHER DIRECTLY OR BY ASSUMPTION IN A MERGER IN WHICH THE ISSUER IS THE
SURVIVING CORPORATION) ISSUE OR SELL, ANY COMMON STOCK EQUIVALENTS (OR ISSUE ANY
WARRANT OR OTHER RIGHTS THEREFOR), WHETHER OR NOT THE RIGHTS TO EXCHANGE OR
CONVERT THEREUNDER ARE IMMEDIATELY EXERCISABLE, AND THE PRICE PER SHARE FOR
WHICH COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF SUCH COMMON STOCK
EQUIVALENTS (OR ANY WARRANT OR OTHER RIGHTS THEREFOR) SHALL BE LESS THAN THE
WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO THE TIME OF SUCH ISSUE OR SALE,
THEN THE NUMBER OF SHARES FOR WHICH THIS WARRANT IS EXERCISABLE AND THE WARRANT
PRICE THEN IN EFFECT SHALL BE ADJUSTED AS PROVIDED IN SECTION 4(D) ON THE BASIS
THAT THE MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON STOCK ISSUABLE PURSUANT
TO ALL SUCH COMMON STOCK EQUIVALENTS (OR UPON THE ISSUANCE OF ANY WARRANT OR
OTHER RIGHTS THEREFOR) SHALL BE DEEMED TO HAVE BEEN ISSUED AND OUTSTANDING AND
THE ISSUER SHALL HAVE RECEIVED ALL OF THE CONSIDERATION PAYABLE THEREFOR, IF
ANY, AS OF THE DATE OF THE ACTUAL ISSUANCE OF SUCH WARRANTS OR OTHER RIGHTS.  NO
ADJUSTMENTS OF THE WARRANT PRICE THEN IN EFFECT OR THE NUMBER OF WARRANT SHARES
FOR WHICH THIS WARRANT IS EXERCISABLE SHALL BE MADE UPON THE ACTUAL ISSUE OF
SUCH COMMON STOCK OR OF SUCH COMMON STOCK EQUIVALENTS UPON EXERCISE OF SUCH
WARRANTS OR OTHER RIGHTS OR UPON THE ACTUAL ISSUE OF SUCH COMMON STOCK UPON SUCH
CONVERSION OR EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS.


 

(f)                                    Issuance of Common Stock Equivalents.  If
at any time the Issuer shall issue or sell any Common Stock Equivalents, whether
or not the rights to exchange or convert thereunder are immediately exercisable,
and the aggregate price per share for which Common Stock is issuable upon such
conversion or exchange plus the consideration received by the Issuer for
issuance of such Common Stock Equivalent divided by the number of shares of
Common Stock issuable pursuant to such Common Stock Equivalent shall be less
than the Warrant Price in effect immediately prior to the time of such issue or
sale, then the Warrant Price then in effect shall be adjusted as provided in
Section 4(d).  No further adjustment of the Warrant Price then in effect shall
be made under this Section 4(f) upon the issuance of any Common Stock
Equivalents which are issued pursuant to the exercise of any warrants or other
subscription or purchase rights therefor, if any such adjustment shall
previously have been made upon the issuance of such warrants or other rights
pursuant to Section 4(e).  No further adjustments of the Warrant Price then in
effect shall be made upon the actual issue of such Common Stock upon conversion
or exchange of such Common Stock Equivalents.

 

(g)                                 Superseding Adjustment.  If, at any time
after any adjustment of the number of shares of Common Stock for which this
Warrant is exercisable and the Warrant Price then in effect shall have been made
pursuant to Section 4(e) or Section 4(f) as the result of any issuance of
warrants, other rights or Common Stock Equivalents, and (i) such warrants or
other rights, or the right of conversion or exchange in such other Common Stock
Equivalents, shall expire, and all or a portion of such warrants or other
rights, or the right of conversion or exchange with respect to all or a portion
of such other Common Stock Equivalents, as the case may be shall not have been
exercised, or (ii) the consideration per share for which shares of Common Stock
are issuable pursuant to such Common Stock Equivalents, shall be increased
solely by virtue of provisions therein contained for an automatic increase in
such consideration per share upon the occurrence of a specified date or event,
then for each outstanding Warrant such previous adjustment shall be rescinded
and annulled and the Additional Shares of Common Stock which

 

9

--------------------------------------------------------------------------------


 

were deemed to have been issued by virtue of the computation made in connection
with the adjustment so rescinded and annulled shall no longer be deemed to have
been issued by virtue of such computation.  Upon the occurrence of an event set
forth in this Section 4(g) above, there shall be a recomputation made of the
effect of such Common Stock Equivalents on the basis of: (i) treating the number
of Additional Shares of Common Stock or other property, if any, theretofore
actually issued or issuable pursuant to the previous exercise of any such
warrants or other rights or any such right of conversion or exchange, as having
been issued on the date or dates of any such exercise and for the consideration
actually received and receivable therefor, and (ii) treating any such Common
Stock Equivalents which then remain outstanding as having been granted or issued
immediately after the time of such increase of the consideration per share for
which shares of Common Stock or other property are issuable under such Common
Stock Equivalents; whereupon a new adjustment of the number of shares of Common
Stock for which this Warrant is exercisable and the Warrant Price then in effect
shall be made, which new adjustment shall supersede the previous adjustment so
rescinded and annulled.

 

(h)                                 Purchase of Common Stock by the Issuer.  If
the Issuer at any time while this Warrant is outstanding shall, directly or
indirectly through a Subsidiary or otherwise, purchase, redeem or otherwise
acquire any shares of Common Stock at a price per share greater than the Volume
Weighted Average Price, then the Warrant Price upon each such purchase,
redemption or acquisition shall be adjusted to that price determined by
multiplying such Warrant Price by a fraction (i) the numerator of which shall be
the number of shares of Outstanding Common Stock immediately prior to such
purchase, redemption or acquisition minus the number of shares of Common Stock
which the aggregate consideration for the total number of such shares of Common
Stock so purchased, redeemed or acquired would purchase at the Volume Weighted
Average Price; and (ii) the denominator of which shall be the number of shares
of Outstanding Common Stock immediately after such purchase, redemption or
acquisition.  For the purposes of this subsection (h), the date as of which the
Volume Weighted Average Price shall be computed shall be the earlier of (x) the
date on which the Issuer shall enter into a firm contract for the purchase,
redemption or acquisition of such Common Stock, or (y) the date of actual
purchase, redemption or acquisition of such Common Stock.  For the purposes of
this subsection (h), a purchase, redemption or acquisition of a Common Stock
Equivalent shall be deemed to be a purchase of the underlying Common Stock, and
the computation herein required shall be made on the basis of the full exercise,
conversion or exchange of such Common Stock Equivalent on the date as of which
such computation is required hereby to be made, whether or not such Common Stock
Equivalent is actually exercisable, convertible or exchangeable on such date.

 

(i)                                     Other Provisions applicable to
Adjustments under this Section.  The following provisions shall be applicable to
the making of adjustments of the number of shares of Common Stock for which this
Warrant is exercisable and the Warrant Price then in effect provided for in this
Section 4:

 

(i)                                     Computation of Consideration.  To the
extent that any Additional Shares of Common Stock or any Common Stock Equivalent
(or any warrants or other rights therefor) shall be issued for cash
consideration, the consideration received by the Issuer therefor shall be the
amount of the cash received by the Issuer therefor, or, if such Additional
Shares of Common Stock or Common Stock Equivalents are offered by the Issuer for
subscription, the subscription

 

10

--------------------------------------------------------------------------------


 

price, or, if such Additional Shares of Common Stock or Common Stock Equivalents
are sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof).  In connection with any merger or consolidation in which the
Issuer is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Issuer shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration therefor shall be, deemed to be the
fair value, as determined reasonably and in good faith by the Board, of such
portion of the assets and business of the nonsurviving corporation as the Board
may determine to be attributable to such shares of Common Stock or Common Stock
Equivalents, as the case may be.  The consideration for any Additional Shares of
Common Stock issuable pursuant to any warrants or other rights to subscribe for
or purchase the same shall be the consideration received by the Issuer for
issuing such warrants or other rights plus the additional consideration payable
to the Issuer upon exercise of such warrants or other rights.  The consideration
for any Additional Shares of Common Stock issuable pursuant to the terms of any
Common Stock Equivalent shall be the consideration received by the Issuer for
issuing warrants or other rights to subscribe for or purchase such Common Stock
Equivalents, plus the consideration paid or payable to the Issuer in respect of
the subscription for or purchase of such Common Stock Equivalents, plus the
additional consideration, if any, payable to the Issuer upon the exercise of the
right of conversion or exchange in such Common Stock Equivalents.  In the event
of any consolidation or merger of the Issuer in which the Issuer is not the
surviving corporation or in which the previously outstanding shares of Common
Stock of the Issuer shall be changed into or exchanged for the stock or other
securities of another corporation, or in the event of any sale of all or
substantially all of the assets of the Issuer for stock or other securities of
any corporation, the Issuer shall be deemed to have issued a number of shares of
its Common Stock for stock or securities or other property of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other corporation.  In the event any consideration received by
the Issuer for any securities consists of property other than cash, the fair
market value thereof at the time of issuance or as otherwise applicable shall be
as determined in good faith by the Board.  In the event Common Stock is issued
with other shares or securities or other assets of the Issuer for consideration
which covers both, the consideration computed as provided in this
Section 4(i)(i) shall be allocated among such securities and assets as
determined in good faith by the Board.

 

(ii)                                  When Adjustments to Be Made.  The
adjustments required by this Section 4 shall be made whenever and as often as
any specified event requiring an adjustment shall occur, except that any
adjustment of the number of shares of Common Stock for which this Warrant is
exercisable that would otherwise be required may be postponed (except in the
case of a subdivision or combination of shares of the Common Stock, as provided
for in Section 4(b)) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than one percent (1%) of the shares of Common Stock for which
this Warrant is exercisable immediately prior to the making of such adjustment. 
Any adjustment representing a change of less than such minimum amount (except

 

11

--------------------------------------------------------------------------------


 

as aforesaid) which is postponed shall be carried forward and made as soon as
such adjustment, together with other adjustments required by this Section 4 and
not previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.

 

(iii)                               Fractional Interests.  In computing
adjustments under this Section 4, fractional interests in Common Stock shall be
taken into account to the nearest one one-hundredth (1/100th) of a share.

 

(iv)                              When Adjustment Not Required.  If the Issuer
shall take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend or distribution or subscription or purchase
rights and shall, thereafter and before the distribution to stockholders
thereof, legally abandon its plan to pay or deliver such dividend, distribution,
subscription or purchase rights, then thereafter no adjustment shall be required
by reason of the taking of such record and any such adjustment previously made
in respect thereof shall be rescinded and annulled.

 

(j)                                     Form of Warrant after Adjustments.  The
form of this Warrant need not be changed because of any adjustments in the
Warrant Price or the number and kind of Securities purchasable upon the exercise
of this Warrant.

 

(k)                                  Escrow of Warrant Stock.  If after any
property becomes distributable pursuant to this Section 4 by reason of the
taking of any record of the holders of Common Stock, but prior to the occurrence
of the event for which such record is taken, and the Holder exercises this
Warrant, any shares of Common Stock issuable upon exercise by reason of such
adjustment shall be deemed the last shares of Common Stock for which this
Warrant is exercised (notwithstanding any other provision to the contrary
herein) and such shares or other property shall be held in escrow for the Holder
by the Issuer to be issued to the Holder upon and to the extent that the event
actually takes place, upon payment of the current Warrant Price. 
Notwithstanding any other provision to the contrary herein, if the event for
which such record was taken fails to occur or is rescinded, then such escrowed
shares shall be cancelled by the Issuer and escrowed property returned.

 

5.                                       Notice of Adjustments.  Whenever the
Warrant Price or Warrant Share Number shall be adjusted pursuant to Section 4
hereof (for purposes of this Section 5, each an “adjustment”), the Issuer shall
cause its Chief Financial Officer to prepare and execute a certificate setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each adjustment.  Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may at the option of the Holder of this Warrant be submitted to
one of the national accounting firms currently known as the “big four” selected
by the Holder; provided that the Issuer shall have ten (10) days after receipt
of notice from such Holder of its selection of such

 

12

--------------------------------------------------------------------------------


 

firm to object thereto, in which case such Holder shall select another such firm
and the Issuer shall have no such right of objection.  The firm selected by the
Holder of this Warrant as provided in the preceding sentence shall be instructed
to deliver a written opinion as to such matters to the Issuer and such Holder
within thirty (30) days after submission to it of such dispute.  Such opinion
shall be final and binding on the parties hereto.

 

6.                                       Fractional Shares.  No fractional
shares of Warrant Stock will be issued in connection with any exercise hereof,
but in lieu of such fractional shares, the Issuer shall make a cash payment
therefor equal in amount to the product of the applicable fraction multiplied by
the Volume Weighted Average Price then in effect.

 

7.                                       Ownership Cap and Certain Exercise
Restrictions.  (a)  Notwithstanding anything to the contrary set forth in this
Warrant, at no time may a Holder of this Warrant exercise this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by such
Holder at such time, the number of shares of Common Stock which would result in
such Holder owning more than 4.9% of all of the Common Stock outstanding at such
time; provided, however, that upon the Holder of this Warrant providing the
Issuer with sixty-one (61) days notice (pursuant to Section 13 hereof) (the
“Waiver Notice”) that such Holder would like to waive this Section 7(a) with
regard to any or all shares of Common Stock issuable upon exercise of this
Warrant, this Section 7(a) will be of no force or effect with regard to all or a
portion of the Warrant referenced in the Waiver Notice; provided, further, that
this provision shall be of no further force or effect (i) during the sixty-one
(61) days immediately preceding the expiration of the term of this Warrant or
(ii) upon the Holder’s receipt of a Call Notice (as defined in Section 8
hereof).

 

(b)                                 The Holder may not exercise the Warrant
hereunder to the extent such exercise would result in the Holder beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules thereunder) in excess of 9.9% of the then issued and outstanding
shares of Common Stock, including shares issuable upon exercise of this Warrant
held by the Holder; provided, however, that upon a holder of this Warrant
providing the Issuer with a Waiver Notice that such holder would like to waive
this Section 7(b) with regard to any or all shares of Common Stock issuable upon
exercise of this Warrant, this Section 7(b) shall be of no force or effect with
regard to those shares of Warrant Stock referenced in the Waiver Notice;
provided, further, that this provision shall be of no further force or effect
(i) during the sixty-one (61) days immediately preceding the expiration of the
term of this Warrant or (ii) upon the Holder’s receipt of a Call Notice.

 

8.                                       Call.  Notwithstanding anything herein
to the contrary, commencing twenty (20) days following the effective date (the
“Effectiveness Date”) of a registration statement providing for the resale of
the Warrant Stock and the Common Stock pursuant to the Purchase Agreement, the
Issuer, at its option, may call up to one hundred percent (100%) of this Warrant
by providing the Holder of this Warrant written notice pursuant to Section 13
(the “Call Notice”) if the Volume Weighted Average Price of the Common Stock has
been greater than $1.00 for a period of twenty (20) consecutive Trading Days
immediately prior to the date of delivery of the Call Notice so long as the
first Trading Day of such twenty (20) Trading Day period shall commence
following the Effectiveness Date; provided, that (i) a registration statement
under the Securities

 

13

--------------------------------------------------------------------------------


 

Act providing for the resale of the Warrant Stock and the Common Stock issuable
upon conversion of the convertible promissory notes issued pursuant to the
Purchase Agreement is then in effect and has been effective, without lapse or
suspension of any kind, for a period of thirty (30) consecutive Trading Days,
(ii) trading in the Common Stock shall not have been suspended by the Securities
and Exchange Commission or the OTC Bulletin Board and (iii) the Issuer is in
material compliance with the terms and conditions of this Warrant and the other
Transaction Documents (as defined in the Purchase Agreement); provided, further,
that a registration statement under the Securities Act providing for the resale
of the Warrant Stock and the Common Stock issuable upon conversion of the
convertible promissory notes issued pursuant to the Purchase Agreement is in
effect from the date of delivery of the Call Notice until the date which is the
later of (A) the date the Holder exercises the Warrant pursuant to the Call
Notice and (B) the 20th Trading Day after the Holder receives the Call Notice
(the “Early Termination Date”).  The rights and privileges granted pursuant to
this Warrant with respect to the shares of Warrant Stock subject to the Call
Notice (the “Called Warrant Shares”) shall expire on the Early Termination Date
if this Warrant is not exercised with respect to such Called Warrant Shares
prior to such Early Termination Date.  In the event this Warrant is not
exercised with respect to the Called Warrant Shares, the Issuer shall remit to
the Holder of this Warrant (A) $.01 per Called Warrant Share and (B) a new
Warrant representing the number of shares of Warrant Stock, if any, which shall
not have been subject to the Call Notice upon the Holder tendering to the Issuer
the applicable Warrant certificate.

 

9.                                       Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

 

“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Issuer after the Original Issue Date, and all shares of Other Common, if
any, issued by the Issuer after the Original Issue Date, except for Permitted
Financings (as defined in the Purchase Agreement) and the Other Warrants.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

14

--------------------------------------------------------------------------------


 

“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.

 

“Convertible Securities” means evidences of Indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock.  The term “Convertible
Security” means one of the Convertible Securities.

 

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

 

“Holder” means the Person who holds this Warrant.  The term “Holders” means one
of the Persons who shall from time to time hold this Warrant.

 

“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

 

“Issuer” means Communication Intelligence Corporation, a Delaware corporation,
and its successors and assigns.

 

“Majority Holders” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.

 

“Original Issue Date” means October 28, 2004.

 

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

 

“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.

 

“Other Warrants” means the warrants to purchase shares of Common Stock issued to
the other Purchasers pursuant to the Purchase Agreement.

 

“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as applicable) of all options, warrants and other Securities which are
convertible into or exercisable or exchangeable for, and any right to subscribe
for, shares of Common Stock

 

15

--------------------------------------------------------------------------------


 

that are outstanding at such time.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Purchase Agreement” means the Note and Warrant Purchase Agreement dated as of
October 28, 2004, among the Issuer and the Purchasers.

 

“Purchasers” means the purchasers of the Notes and Warrants issued by the Issuer
pursuant to the Purchase Agreement.

 

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.

 

“Term” has the meaning specified in Section 1 hereof.

 

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

“Volume Weighted Average Price” shall mean the daily volume weighted average
price (based on a Trading Day from 9:30 a.m. to 4:00 p.m., eastern time) of the
Common Stock of the Issuer on the OTC Bulletin Board as reported by Bloomberg
Financial LP using the AQR function.

 

“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 

16

--------------------------------------------------------------------------------


 

“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c) or 2(d) hereof or of any of such other Warrants.

 

“Warrant Price” initially means $.508, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.

 

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

 

“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

10.                                 Other Notices.  In case at any time:

 

(A)                              the Issuer shall make any distributions to the
holders of Common Stock; or

 

(B)                                the Issuer shall authorize the granting to
all holders of its Common Stock of rights to subscribe for or purchase any
shares of Capital Stock of any class or other rights; or

 

(C)                                there shall be any reclassification of the
Capital Stock of the Issuer; or

 

(D)                               there shall be any capital reorganization by
the Issuer; or

 

(E)                                 there shall be any (i) consolidation or
merger involving the Issuer or (ii) sale, transfer or other disposition of all
or substantially all of the Issuer’s property, assets or business (except a
merger or other reorganization in which the Issuer shall be the surviving
corporation and its shares of Capital Stock shall continue to be outstanding and
unchanged and except a consolidation, merger, sale, transfer or other
disposition involving a wholly-owned Subsidiary); or

 

(F)                                 there shall be a voluntary or involuntary
dissolution, liquidation or winding-up of the Issuer or any partial liquidation
of the Issuer or distribution to holders of Common Stock;

 

17

--------------------------------------------------------------------------------


 

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto.  This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.

 

11.                                 Amendment and Waiver.  Any term, covenant,
agreement or condition in this Warrant may be amended, or compliance therewith
may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Majority Holders; provided, however, that no such
amendment or waiver shall reduce the Warrant Share Number, increase the Warrant
Price, shorten the period during which this Warrant may be exercised or modify
any provision of this Section 11 without the consent of the Holder of this
Warrant.

 

12.                                 Governing Law.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY OF ITS PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD
RESULT IN THE APPLICATION OF THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.

 

13.                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earlier of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice prior to 5:00
p.m., eastern time, on a Trading Day, (ii) the Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice later than 5:00 p.m., eastern
time, on any date and earlier than 11:59 p.m., eastern time, on such date, (iii)
the Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service or (iv) actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be
with respect to the Holder of this Warrant or of Warrant Stock issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:

 

Communication Intelligence Corporation

275 Shoreline Drive, Suite 500

Redwood Shores, California 94065

Attention: Frank Dane, Chief Financial and Legal Officer

 

18

--------------------------------------------------------------------------------


 

Tel. No.: (650) 802-7737

Fax No.: (419) 735-7922

 

with copies (which copies

shall not constitute notice

to the Issuer)
to:                                                                                                       
Davis Wright Tremaine LLP

1300 S.W. Fifth Avenue, 23rd Floor

Portland, OR 97201

Attention: Michael C. Phillips

Tel. No.: (503) 241-2300

Fax No.: (503) 778-5299

 

Copies of notices to the Holder shall be sent to Jenkens & Gilchrist Parker
Chapin LLP, 405 Lexington Avenue, New York, New York 10174, Attention:
Christopher S. Auguste,  Facsimile No.: (212) 704-6288.  Any party hereto may
from time to time change its address for notices by giving at least ten (10)
days written notice of such changed address to the other party hereto.

 

14.                                 Warrant Agent.  The Issuer may, by written
notice to each Holder of this Warrant, appoint an agent having an office in New
York, New York for the purpose of issuing shares of Warrant Stock on the
exercise of this Warrant pursuant to subsection (b) of Section 2 hereof,
exchanging this Warrant pursuant to subsection (c) of Section 2 hereof or
replacing this Warrant pursuant to subsection (d) of Section 3 hereof, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 

15.                                 Remedies.  The Issuer stipulates that the
remedies at law of the Holder of this Warrant in the event of any breach or
threatened breach by the Issuer in the performance of or compliance with any of
the terms or provisions of this Warrant are not and will not be adequate and
that, to the fullest extent permitted by law, such terms or provisions may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms or
provisions hereof or otherwise.

 

16.                                 Successors and Assigns.  This Warrant and
the rights evidenced hereby shall inure to the benefit of and be binding upon
the successors and assigns of the Issuer, the Holder hereof and (to the extent
provided herein) the Holders of Warrant Stock issued pursuant hereto, and shall
be enforceable by any such Holder or Holders of Warrant Stock.

 

17.                                 Severability.  If, in any action before any
court or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

 

19

--------------------------------------------------------------------------------


 

18.                                 Headings.  The headings of the Sections of
this Warrant are for convenience of reference only and shall not, for any
purpose, be deemed a part of this Warrant and shall not influence the
construction or interpretation of this Warrant.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

21

--------------------------------------------------------------------------------


 

EXERCISE FORM

WARRANT

 

COMMUNICATION INTELLIGENCE CORPORATION

 

The undersigned                               , pursuant to the provisions of
the within Warrant, hereby elects to purchase            shares of Common Stock
of                          covered by the within Warrant.

 

Dated:

 

 

Signature

 

 

 

 

 

Address

 

 

 

 

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the within Warrant and all
rights evidenced thereby and does irrevocably constitute and appoint
                          , attorney, to transfer the said Warrant on the books
of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

 

 

Address

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the right to purchase
                   shares of Warrant Stock evidenced by the within Warrant
together with all rights therein, and does irrevocably constitute and appoint
                                      , attorney, to transfer that part of the
said Warrant on the books of the within named corporation.

 

Dated:

 

 

Signature

 

 

 

 

 

Address

 

 

 

 

 

 

 

FOR USE BY THE ISSUER ONLY:

 

This Warrant No. W-       canceled (or transferred or exchanged) this           
day of                       ,           , shares of Common Stock issued
therefor in the name of                               , Warrant No. W-          
issued for          shares of Common Stock in the name of
                              .

 

22

--------------------------------------------------------------------------------

 